The first and second errors assigned are not sufficiently particular, and the third is not maternal. But the foux’th error (viz: the judgment and execution are for damages, and the replevin bond is taken for debt), conformably to a former decision of this court, in the case of Johnson against Carlile, must be regarded.
*213Wherefore, it is considered by the court, that the replevy bond aforesaid, be quashed; that the cause be remanded to the circuit court of the county aforesaid that the plaintiff may take out another execution on the said judgment, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said court.